USCA4 Appeal: 22-6375      Doc: 12        Filed: 09/13/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-6375


        DERRICK A. EDWARDS,

                            Plaintiff - Appellant,

                     v.

        K. KING, River North Investigator; T. PHIFER, River North Counselor; H.
        COLNA, River North Lieutenant; S. PEEPLES, River North Sergeant,

                            Defendants - Appellees,

                     and

        MURRAY,

                            Defendant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Michael F. Urbanski, Chief District Judge. (7:21-cv-00047-MFU-JCH)


        Submitted: September 8, 2022                             Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 22-6375      Doc: 12         Filed: 09/13/2022    Pg: 2 of 3




        Derrick A. Edwards, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6375      Doc: 12        Filed: 09/13/2022     Pg: 3 of 3




        PER CURIAM:

               Derrick A. Edwards appeals the district court’s order granting summary judgment

        in Appellees’ favor on his claims under the Religious Land Use and Institutionalized

        Persons Act, 42 U.S.C. §§ 2000cc to 2000cc-5. We have reviewed the record and find no

        reversible error. Accordingly, we affirm. Edwards v. King, No. 7:21-cv-00047-MFU-JCH

        (W.D. Va. Mar. 23, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    3